Name: 94/363/EC: Commission Decision of 20 June 1994 amending Commission Decision 93/542/EEC on the Community's financial contribution to programmes for the control of organisms harmful to plants and plant products in the French overseas departments for 1993 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: management;  environmental policy;  EU finance;  cultivation of agricultural land;  agricultural activity
 Date Published: 1994-06-28

 Avis juridique important|31994D036394/363/EC: Commission Decision of 20 June 1994 amending Commission Decision 93/542/EEC on the Community's financial contribution to programmes for the control of organisms harmful to plants and plant products in the French overseas departments for 1993 (Only the French text is authentic) Official Journal L 159 , 28/06/1994 P. 0063 - 0063COMMISSION DECISION of 20 June 1994 amending Commission Decision 93/542/EEC on the Community's financial contribution to programmes for the control of organisms harmful to plants and plant products in the French overseas departments for 1993 (Only the French text is authentic) (94/363/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments (1), as amended by Commission Regulation (EEC) No 3714/92 (2), and in particular Article 11 thereof, Whereas the final sentence of Article 5 of Commission Decision 93/542/EEC on the Community's financial contribution to programmes for the control of organisms harmful to plants and plant products in the French overseas departments for 1993 (3) lays down that the final date for payments in connection with operations covered by the said programmes is to be 1 June 1994, non-compliance with the time limit resulting in loss of entitlement to Community financing; Whereas the annual report on the programmes for the control of organisms harmful to plants and plant products in the French overseas departments for 1993 must be submitted to the Commission and to the Standing Committee on Plant Health by the competent authority no later than 31 May 1994; Whereas the delay in implementing the said programmes was noted at the first meeting of the Monitoring Committee of these programmes; Whereas the relevant official authorities of the French overseas departments are determined to complete all the said programmes in each of the French overseas departments concerned; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Commission Decision 93/542/EEC is hereby amended as follows: 1. In the final sentence of Article 5, '1 June 1994' is replaced by '30 September 1994'. 2. In the first sentence of the second subparagraph of Annex II (I) (B) (II) (4), '31 March 1994' is replaced by '30 September 1994'. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 20 June 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 356, 24. 12. 1991, p. 1. (2) OJ No L 378, 23. 12. 1992, p. 23. (3) OJ No L 264, 23. 10. 1993, p. 53.